Name: Commission Regulation (EEC) No 2485/81 of 26 August 1981 closing the standing invitations to tender for the export of sugar referred to in Regulations (EEC) No 561/80 and (EEC) No 1077/81
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 8 . 81 Official Journal of the European Communities No L 244/21 COMMISSION REGULATION (EEC) No 2485/81 of 26 August 1981 closing the standing invitations to tender for the export of sugar referred to in Regulations (EEC) No 561/80 and (EEC) No 1077/81 standing invitation to tender for levies and/or refunds on exports of white sugar to Poland (5), as last amended by Regulation (EEC) No 2299/8 1 (6) ; whereas the standing invitations to tender should be closed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organiza ­ tion of the markets in the sugar sector (*), and in parti ­ cular Articles 13 (2), 18 (5) and 19 (4) and (7) thereof, Having regard to Council Regulation (EEC) No 608/72 of 23 March 1972 laying down rules to be applied in cases of considerable price rises on the world sugar market (2), and in particular Article 1 ( 1 ) thereof, Whereas partial invitations to tender for the export of sugar are issued under Commission Regulation (EEC) No 561 /80 of 5 March 1980 on a standing invitation to tender in order to determine levies and/or refunds on exports of white sugar (3 ), as last amended by Regu ­ lation (EEC) No 1676/81 (4), and under Commission Regulation (EEC) No 1077/81 of 22 April 1981 on a HAS ADOPTED THIS REGULATION : Article 1 The standing invitations to tender referred to in Regu ­ lations (EEC) No 561 /80 and (EEC) No 1077/81 are hereby closed . Article 2 This Regulation shall enter into force on 27 August 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 August 1981 . For the Commission Poul DALSAGER Member of the Commission (!) OJ No L 177, 1 . 7., 1981 , p. 4. (2 ) OJ No L 75, 28 . 3 . 1972, p . 5 . (}) OJ No L 61 , 6 . 3 . 1980, p . 18 . (4) OJ No L 168 , 25 . 6 . 1981 , p . 16 . (5 ) OJ No L 112, 24 . 4 . 1981 , p . 10 . ( ») OJ No L 225, 11 . 8 . 1981 , p . 12 .